Citation Nr: 1419311	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for major depressive disorder for the period prior to July 25, 2013.

2.  Entitlement to a rating higher than 30 percent for major depressive disorder for the period July 25, 2013, forward.

3.  Entitlement to an increased rating for bilateral spondylosis with grade 1 spondylolisthesis at L5-S1 (low back disorder) for the period prior to July 25, 2013, currently evaluated as 10-percent disabling.

4.  Entitlement to a rating higher than 10 percent for low back disorder for the period July 25, 2013, forward.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to May 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted an increased rating from 10 to 30 percent for the mental disorder, and continued a 10-percent rating for the low back disorder, both effective in March 2010.

In light of the fact the Veteran seeks the highest possible rating, and there is evidence he is unable to work, the Board takes jurisdiction of the issue of individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at a Travel Board hearing in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.



In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.



REMAND

The Veteran testified at the hearing that the symptoms of both disabilities on appeal had worsened since the last examination.  See 38 C.F.R. § 3.159(a)(2).  Although his testimony did not in fact report specific symptoms of worsening, the medical evidence notes his tendency to underreport and have difficulty articulating his symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records generated since the April and May 2012 examinations.

2.  Invite the Veteran to complete a formal application for TDIU.

3.  Then arrange a mental examination to determine the current severity of the Veteran's service connected psychiatric disability.  

4.  Arrange an examination to determine the current severity of the Veteran's low back disability.  

The examiner should report the ranges of back motion in degrees and any additional limitation due functional factors including pain and flare-ups.

The examiner should report all associated neurologic impairment.

5.  Ask a vocational specialist to opine as to whether the Veteran's service connected disabilities render him unemployable.  The specialist should provide reasons for the opinion that include consideration of his education and occupational experience.

6.  If there is any period during the course of the appeal when the Veteran was unemployed and failed to meet the percentage requirements for TDIU,  refer the claim for TDIU to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2013).

7.  If any issue on appeal is not fully granted, issue a supplemental statement of the case (SSOC). 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


